In a proceeding, inter alia, to compel the respondent Board of Elections of the City of New York to hold a new primary for the Democratic Party position of District Leader (Female) in the 26th Assembly District, Part A, Queens County, the appeal is from a judgment of *864the Supreme Court, Queens County, dated July 19, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The determination of the Special Term, dismissing appellant’s petition seeking a new primary election, was warranted upon the facts adduced thereat. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.